Per Curiam.

Suit on promissory notes. Answer—
1. In general denial.
2. Payment in full.
3. Payment in full.
4. Payment of 100 dollars..
5. Payment of 250 dollars.
Reply—
1. Issue on the first paragraph of the answer.
■ 2. General denial to the second,
3. Demurrer to the third, fourth, and fifth.
The demurrer was sustained.
Trial of the issues. Judgment for plaintiff. Motion for a new trial overruled. The evidence is not in the record.
The third paragraph of the answer should have been set aside, on motion, as it was but a repetition of the second paragraph. A demurrer was not the proper mode of objecting to it, but the informality is of no consequence.
The demurrer was well taken to the fourth and fifth paragraphs, as they purported to answer the whole cause of action, and went to but a part of it. The sum sued for was 600 dollars. Hence, they did not state facts sufficient to bar the suit.
The judgment is affirmed, with 10 per cent, damages and costs.